Citation Nr: 1119160	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-07 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a back disability, status post lumbar fusion and disk replacement, was denied by rating decision in November 2004.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the November 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.



CONCLUSION OF LAW

Evidence added to the record since the November 2004 rating decision is new and material; thus, the claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted, and that the claim should be reopened.  Any additional evidentiary development that is necessary before this claim can be adjudicated on the merits will be discussed in greater detail in the REMAND portion of this document.


II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.  He essentially contends that this disability is related to an in-service low back strain.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement, was originally denied in a November 2004 rating decision.  This decision cited a lack of evidence linking the Veteran's back disability to his military service.  Among the evidence of record at the time of the November 2004 denial was the Veteran's service treatment records and post-service private medical records.  In relevant part, the Veteran's service treatment records contain a December 1970 medical record reflecting that the Veteran was treated for low back pain after having strained his muscles in a football game two weeks earlier.

Since the November 2004 rating decision, the Veteran has submitted a June 2008 opinion from a private chiropractor who, following physical examination and interview of the Veteran, concluded that the Veteran's "low back condition is at least as likely as not related to his service in the Navy.  The degeneration in his lumbar spine is likely directly due to the low back injury suffered in the military.  The sprain/strain injury likely resulted in some instability of the low back resulting in degeneration years later."  

The Board finds that this medical opinion constitutes new and material evidence to reopen the Veteran's claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.  This evidence is new in that it was not of record at the time of the November 2004 rating decision.  It is material in that it contains a competent medical opinion linking the Veteran's current low back disability to an in-service low back injury.  In short, the Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability, status post lumbar fusion and disk replacement, is reopened.


REMAND

The Board finds that further development is necessary before the Veteran's claim may be properly decided.  The Board notes that there are three VA examination reports and opinions of record.  The first of these is an October 2004 VA joints examination report that found it was not likely the Veteran's current low back condition is due to or secondary to a right knee disability, which was his original theory of entitlement to service connection benefits.

The second VA opinion of record appears in an October 2008 spine examination report.  This examiner opined that the Veteran's lumbosacral degenerative joint disease status post lumbar fusion disk replacement is not caused by or the result of his low back injury.  The examiner noted the in-service back injury but observed that the Veteran was able to work as a welder for 10 years following service without medical care for his low back.  The examiner also noted documentation of an injury at home and of a workers' compensation back injury, and that the Veteran did not receive medical care for his back until 15 years after service.  

The third opinion appears in a September 2010 VA examination report.  This examiner found it at least as likely as not that the Veteran's low back condition is not due to or aggravated by the mild degenerative joint disease of the Veteran's left knee.  The examiner noted that the Veteran had a significant instability issue of the lumbar spine as indicated by the spondylolisthesis and spina bifida, which are congenital conditions.  The examiner opined that the Veteran has limited impairment due to his left knee, and clearly not enough to substantially contribute to his back condition.  The examiner also opined that the Veteran's active work and recreational activities over the years are the more likely cause of his worsening back condition.  

The Board requires further clarification of the September 2010 opinion.  First, the Board observes that the purpose of the June 2010 examination request was to obtain an opinion on the likelihood of a causal relationship between the Veteran's left knee disability and back disability.  The Board believes, however, that the examiner's observation regarding the Veteran's congenital spondylolisthesis and spina bifida requires follow-up.  Specifically, the Board requires an opinion on whether either of the Veteran's congenital back disabilities (spondylolisthesis and spina bifida) was aggravated by the superimposed low back strain that occurred during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be sent to the September 2010 VA examiner for clarification of the question asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  



The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's spondylolisthesis or spina bifida was aggravated as a consequence of a superimposed injury in service, to include a December 1970 back strain.  The examiner should expressly discuss the December 1970 service treatment record and any other medical records that document or discuss relevant in-service injury or medical treatment.  Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


